Citation Nr: 0729030	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  02-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to March 12, 2001, for 
the award of a 70 percent rating for post-traumatic stress 
disorder (PTSD) and for the award of a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran a 70 percent rating for PTSD, 
effective from May 22, 2001 and granted a TDIU also from that 
date.  The veteran subsequently initiated and perfected an 
appeal of this effective date determination.  

In an April 2005 decision, the Board granted the veteran an 
effective date of March 12, 2001, for the award of a 70 
percent rating for his PTSD and for the award of a TDIU.  
However, in a December 2006 order, the U.S. Court of Appeals 
for Veterans Claims (Court) granted a joint motion for 
remand, vacating that part of the Board's decision which 
denied an effective date prior to March 12, 2001, for the 
award of a 70 percent disability rating and for the award of 
a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court issued a December 2006 order 
granting a joint motion for remand, vacating that part of the 
Board's decision which denied an effective date prior to 
March 12, 2001, for the award of a 70 percent disability 
rating and for the award of a TDIU.  According to the joint 
motion, VA failed to grant the veteran a personal hearing 
before department personnel as requested in his May 13, 2002, 
Appeal to the Board.  See 38 C.F.R. § 3.103(c) (2006).  
According to the December 2006 joint motion, the veteran has 
an unfulfilled and still-pending request for a personal 
hearing at the RO before RO personnel.  Therefore, remand by 
the Board is in order to fulfill the veteran's pending 
request.  


Accordingly, the case is REMANDED for the following action:

The RO must schedule the veteran for a 
personal hearing before RO personnel.  He 
must be given timely notice of the date, 
time, and location of his hearing, and a 
copy of this notice should be associated 
with the claims folder.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



